                                   1   GUNN COBLE LLP
                                       Beth A. Gunn, CA Bar No. 218889
                                   2   beth@gunncoble.com
                                       Catherine J. Coble, CA Bar No. 223461
                                   3   cathy@gunncoble.com
                                       David Z. Feingold, CA Bar No. 280194
                                   4   dfeingold@gunncoble.com
                                       101 S. 1st Street, Suite 407
                                   5   Burbank, CA 91502
                                       Telephone: 818.900.0695
                                   6   Facsimile: 818.900.0723
                                   7   Attorneys for Plaintiffs
                                       RYAN HYAMS AND REGINE DUHON
                                   8
                                       MORGAN, LEWIS & BOCKIUS LLP
                                   9   Jennifer B. Zargarof, Bar No. 204382
                                       jennifer.zargarof@morganlewis.com
                                  10   Sonia Vucetic, Bar No. 307414
                                       sonia.vucetic@morganlewis.com
                                  11   300 South Grand Avenue, Twenty-Second Floor
                                       Los Angeles, CA 90071-3132
                                  12   Tel: +1.213.612.2500
Northern District of California
 United States District Court




                                       Fax: +1.213.612.2501
                                  13
                                       Attorneys for Defendants
                                  14   CVS HEALTH CORPORATION, CVS PHARMACY, INC., GARFIELD BEACH
                                       CVS, LLC, and CVS RX SERVICES, INC.
                                  15

                                  16                        UNITED STATES DISTRICT COURT
                                  17                       NORTHERN DISTRICT OF CALIFORNIA
                                  18
                                       RYAN HYAMS and REGINE DUHON,
                                  19   individuals, on behalf of themselves and   Case No. 4:18-cv-06278-HSG
                                       all others similarly situated,             Assigned to: Hon. Haywood S.
                                  20
                                             Plaintiffs,                          Gilliam
                                  21                                              STIPULATED
                                                           vs.                    PROTECTIVE ORDER
                                  22
                                       CVS HEALTH CORPORATION, a
                                  23   Rhode Island Corporation, CVS
                                       PHARMACY, INC., a Rhode Island
                                  24   Corporation, GARFIELD BEACH CVS,
                                       LLC, a California Corporation, and CVS
                                  25   RX SERVICES, INC., a New York
                                       Corporation, DOES 1 through 25,
                                  26   inclusive,
                                  27        Defendants.
                                  28                                          1
                                                                 STIPULATED PROTECTIVE ORDER
 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, Plaintiffs Ryan Hyams and Regine Duhon
 6   (“Plaintiffs”) and Defendants CVS Health Corporation, CVS Pharmacy, Inc., Garfield
 7   Beach CVS, LLC and CVS Rx Services, Inc. (“Defendants”) (collectively the
 8   “Parties”) hereby stipulate to and move the court to enter the following Stipulated
 9   Protective Order (“Order”). This Order does not confer blanket protections on all
10   disclosures or responses to discovery and that the protection it affords from public
11   disclosure and use extends only to the limited information or items that are entitled to
12   confidential treatment under the applicable legal principles. As set forth in Section
13   12.3, below, this Order does not entitle them to file confidential information under
14   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
15   standards that will be applied when a party seeks permission from the court to file
16   material under seal.
17   2.    DEFINITIONS
18   2.1   Challenging Party: a Party or Non-Party that challenges the designation of
19   information or items under this Order.
20         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for protection
22   under Federal Rule of Civil Procedure 26(c).
23         2.3    Counsel (without qualifier): Outside Counsel of Record and House
24   Counsel (as well as their support staff).
25         2.4    Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28                                           2
                                STIPULATED PROTECTIVE ORDER
 1         2.5    Disclosure or Discovery Material: all items or information, regardless of
 2   the medium or manner in which it is generated, stored, or maintained (including,
 3   among other things, testimony, transcripts, and tangible things), that are produced or
 4   generated in disclosures or responses to discovery in this matter.
 5         2.6    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this action.
 8         2.7    House Counsel: attorneys who are employees of a party to this action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.8    Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.9    Outside Counsel of Record: attorneys who are not employees of a party
14   to this action but are retained to represent or advise a party to this action and have
15   appeared in this action on behalf of that party or are affiliated with a law firm which
16   has appeared on behalf of that party.
17         2.10 Party: any party to this action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this action.
22         2.12 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26         2.13 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28                                          3
                               STIPULATED PROTECTIVE ORDER
 1         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.    SCOPE
 4         The protections conferred by this Order cover not only Protected Material (as
 5   defined above), but also (1) any information copied or extracted from Protected
 6   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 7   and (3) any testimony, conversations, or presentations by Parties or their Counsel that
 8   might reveal Protected Material. However, the protections conferred by this Order do
 9   not cover the following information: (a) any information that is in the public domain
10   at the time of disclosure to a Receiving Party or becomes part of the public domain
11   after its disclosure to a Receiving Party as a result of publication not involving a
12   violation of this Order, including becoming part of the public record through trial or
13   otherwise; and (b) any information known to the Receiving Party prior to the
14   disclosure or obtained by the Receiving Party after the disclosure from a source who
15   obtained the information lawfully and under no obligation of confidentiality to the
16   Designating Party. Any use of Protected Material at trial shall be governed by a
17   separate agreement or order.
18         All Protected Materials shall be held in confidence by each person or Party to
19   whom it is disclosed, and such Protected Material (including the existence of such
20   Protected Material) and the knowledge of the existence of such Protected Material (i)
21   shall be used only for purposes of this matter, (ii) shall not be used for any business
22   purpose or in connection with any other legal or administrative proceeding, including
23   but not limited to any proceeding before any U.S. District Court, and (iii) shall not be
24   disclosed to any person or Party who is not entitled to receive such Protected Material
25   as herein provided. All produced Protected Material shall be carefully maintained so
26   as to preclude access by persons who are not entitled to receive such Protected
27   Material.
28                                           4
                                STIPULATED PROTECTIVE ORDER
 1   4.    DURATION
 2         Even after final disposition of this matter, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
 6   without prejudice; and (2) final judgment herein after the completion and exhaustion
 7   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
 8   limits for filing any motions or applications for extension of time pursuant to
 9   applicable law.
10

11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1     Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify – so that other portions of the material, documents, items, or communications
18   for which protection is not warranted are not swept unjustifiably within the ambit of
19   this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber or retard the case development process or to
23   impose unnecessary expenses and burdens on other parties) expose the Designating
24   Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection at all or do not qualify for the
27   level of protection initially asserted, that Designating Party must promptly notify all
28                                           5
                                STIPULATED PROTECTIVE ORDER
 1   other Parties that it is withdrawing the mistaken designation.
 2         5.2      Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
 6   produced.
 7         Designation in conformity with this Order requires:
 8               (a) for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
11   page that contains protected material. If only a portion or portions of the material on a
12   page qualifies for protection, the Producing Party also must clearly identify the
13   protected portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents or materials available for
15   inspection need not designate them for protection until after the inspecting Party has
16   indicated which material it would like copied and produced. During the inspection and
17   before the designation, all of the material made available for inspection shall be
18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
19   it wants copied and produced, the Producing Party must determine which documents,
20   or portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26               (b) for testimony given in deposition or in other pretrial or trial proceedings,
27   that the Designating Party identify on the record, before the close of the deposition,
28                                            6
                                 STIPULATED PROTECTIVE ORDER
 1   hearing, or other proceeding, all protected testimony. When it is impractical to
 2   identify separately each portion of testimony that is entitled to protection and it
 3   appears that substantial portions of the testimony may qualify for protection, the
 4   Designating Party may invoke on the record (before the conclusion of the deposition,
 5   hearing or other proceeding) a right to have up to 21 days following receipt of the
 6   deposition transcript to identify the specific portions of the testimony as to which
 7   protection is sought and to specify the level of protection being asserted. The Parties
 8   may also mutually agree to a different date by which specific portions of the testimony
 9   must be identified as requiring confidentiality designations. Alternatively, a
10   Designating Party may specify, at the deposition or up to 21 days afterwards if that
11   period is properly invoked, that the entire transcript shall be treated as
12   “CONFIDENTIAL.”
13               (c) for information produced in some form other than documentary and for
14   any other tangible items, that the Producing Party affix in a prominent place on the
15   exterior of the container or containers in which the information or item is stored the
16   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
17   warrant protection, the Producing Party, to the extent practicable, shall identify the
18   protected portion(s).
19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
20   failure to designate qualified information or items does not, standing alone, waive the
21   Designating Party’s right to secure protection under this Order for such material.
22   Upon timely correction of a designation, the Receiving Party must make reasonable
23   efforts to assure that the material is treated in accordance with the provisions of this
24   Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time. Unless a prompt challenge to a Designating
28                                            7
                                 STIPULATED PROTECTIVE ORDER
 1   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
 2   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
 3   litigation, a Party does not waive its right to challenge a confidentiality designation by
 4   electing not to mount a challenge promptly after the original designation is disclosed.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process by providing written notice of each designation it is challenging
 7   and describing the basis for each challenge. To avoid ambiguity as to whether a
 8   challenge has been made, the written notice must recite that the challenge to
 9   confidentiality is being made in accordance with this specific paragraph of the
10   Protective Order. The parties shall attempt to resolve each challenge in good faith and
11   must begin the process by conferring directly (in voice to voice dialogue; other forms
12   of communication are not sufficient) within 14 days of the date of service of notice. In
13   conferring, the Challenging Party must explain the basis for its belief that the
14   confidentiality designation was not proper and must give the Designating Party an
15   opportunity to review the designated material, to reconsider the circumstances, and, if
16   no change in designation is offered, to explain the basis for the chosen designation. A
17   Challenging Party may proceed to the next stage of the challenge process only if it has
18   engaged in this meet and confer process first or establishes that the Designating Party
19   is unwilling to participate in the meet and confer process in a timely manner.
20         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
21   court intervention, the Designating Party shall file and serve a motion to retain
22   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-
23   5, if applicable) within 21 days of the initial notice of challenge or within 14 days of
24   the parties agreeing that the meet and confer process will not resolve their dispute,
25   whichever is earlier. Each such motion must be accompanied by a competent
26   declaration affirming that the movant has complied with the meet and confer
27   requirements imposed in the preceding paragraph.
28                                           8
                                STIPULATED PROTECTIVE ORDER
 1         The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose
 3   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 5   the confidentiality designation by failing to file a motion to retain confidentiality as
 6   described above, all parties shall continue to afford the material in question the level
 7   of protection to which it is entitled under the Producing Party’s designation until the
 8   court rules on the challenge.
 9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this case
12   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
13   Material may be disclosed only to the categories of persons and under the conditions
14   described in this Order. When the litigation has been terminated, a Receiving Party
15   must comply with the provisions of section 13 below (FINAL DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the court or permitted in writing by the Designating Party, a
21   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
22   only to:
23               (a) the Receiving Party’s Outside Counsel of Record in this action, as well
24   as individuals retained to work for said Outside Counsel of Record to whom it is
25   reasonably necessary to disclose the information for this litigation;
26               (b) the officers, directors, and employees (including House Counsel) of the
27   Receiving Party to whom disclosure is reasonably necessary for this litigation and
28                                            9
                                 STIPULATED PROTECTIVE ORDER
 1   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2            (c) Experts (as defined in this Order) of the Receiving Party and their
 3   respective staff to whom disclosure is reasonably necessary for this litigation and who
 4   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5            (d) the court and its personnel;
 6            (e) court reporters and/or videographers and their staff, professional jury or
 7   trial consultants, mock jurors, and Professional Vendors to whom disclosure is
 8   reasonably necessary for this litigation and who have signed the “Acknowledgment
 9   and Agreement to Be Bound” (Exhibit A);
10            (f) during their depositions, witnesses in the action to whom disclosure is
11   reasonably necessary and who have signed the “Acknowledgment and Agreement to
12   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
13   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
14   reveal Protected Material must be separately bound by the court reporter and may not
15   be disclosed to anyone except as permitted under this Protective Order.
16            (g) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information, provided
18   that any such person who is not an employee of a Party must have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
20

21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22         OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this action as
25   “CONFIDENTIAL,” that Party must:
26            (a) promptly notify in writing the Designating Party. Such notification shall
27   include a copy of the subpoena or court order;
28                                          10
                               STIPULATED PROTECTIVE ORDER
 1             (b) promptly notify in writing the party who caused the subpoena or order to
 2   issue in the other litigation that some or all of the material covered by the subpoena or
 3   order is subject to this Protective Order. Such notification shall include a copy of this
 4   Stipulated Protective Order; and
 5             (c) cooperate with respect to all reasonable procedures sought to be pursued
 6   by the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this
 9   action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission. The Designating Party shall bear the burden and expense of seeking
12   protection in that court of its confidential material – and nothing in these provisions
13   should be construed as authorizing or encouraging a Receiving Party in this action to
14   disobey a lawful directive from another court.
15   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
16         IN THIS LITIGATION
17             (a) The terms of this Order are applicable to information produced by a
18   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28                                          11
                               STIPULATED PROTECTIVE ORDER
 1   with a Non-Party;
 2                  (2) promptly provide the Non-Party with a copy of the Stipulated
 3   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 4   specific description of the information requested; and
 5                  (3) make the information requested available for inspection by the Non-
 6   Party.
 7               (c) If the Non-Party fails to object or seek a protective order from this court
 8   within 14 days of receiving the notice and accompanying information, the Receiving
 9   Party may produce the Non-Party’s confidential information responsive to the
10   discovery request. If the Non-Party timely seeks a protective order, the Receiving
11   Party shall not produce any information in its possession or control that is subject to
12   the confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
14   of seeking protection in this court of its Protected Material.
15   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Protective Order, the Receiving Party must immediately (a) notify in writing the
19   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
20   unauthorized copies of the Protected Material, (c) inform the person or persons to
21   whom unauthorized disclosures were made of all the terms of this Order, and (d)
22   request such person or persons to execute the “Acknowledgment and Agreement to Be
23   Bound” that is attached hereto as Exhibit A.
24   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25            PROTECTED         MATERIAL
26            When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other protection,
28                                            12
                                 STIPULATED PROTECTIVE ORDER
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the production
 5   of a privileged or work-product-protected document is not a waiver of privilege or
 6   protection from discovery in this case or in any other federal, state or arbitral, or
 7   related proceeding. For example, the mere production of privileged or work-product-
 8   protected documents in this case as part of a mass production is not itself a waiver in
 9   this case or any other federal, state, arbitral or related proceeding. A Producing Party
10   may assert privilege or protection over produced documents at any time by notifying
11   the Receiving Party in writing of the assertion of privilege or protection. In addition,
12   information that contains privileged matter or attorney work product shall be
13   immediately returned if such information appears on its face to have been
14   inadvertently produced.
15   12.   MISCELLANEOUS
16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in this
21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
22   ground to use in evidence of any of the material covered by this Protective Order.
23         12.3 Expert Communications and Drafts. Federal Rule of Civil Procedure 26
24   shall apply to and protect drafts of any report, witness statement, or disclosure of
25   expert, regardless of the form in which the draft is recorded. Federal Rule of Civil
26   Procedure Rule 26 shall apply to and protect communications between the Party’s
27   attorney and any expert, regardless of the form of the communications, except to the
28                                          13
                               STIPULATED PROTECTIVE ORDER
 1   extent that the communications: (i) relate to compensation for the expert’s study or
 2   testimony; (ii) identify facts or data that the party’s attorney provided and that the
 3   expert considered in forming the opinions to be expressed; or (iii) identify
 4   assumptions that the party’s attorney provided and that the expert relied on in forming
 5   the opinions to be expressed. A Party may not discover facts known or opinions held
 6   by an expert who has been retained or specially employed by another party in
 7   anticipation of litigation to prepare for any court proceeding and who is not expected
 8   to be called as a witness in this case.
 9         12.3 Filing Protected Material. Without written permission from the
10   Designating Party or a court order secured after appropriate notice to all interested
11   persons, a Party may not file in the public record in this action any Protected Material.
12   A Party that seeks to file under seal any Protected Material must comply with Civil
13   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
14   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
15   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
16   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
17   entitled to protection under the law. If a Receiving Party's request to file Protected
18   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then
19   the Receiving Party may file the information in the public record pursuant to Civil
20   Local Rule 79-5(e) unless otherwise instructed by the court.
21   13.   FINAL DISPOSITION
22         Within 60 days after the final disposition of this action, as defined in paragraph
23   4, each Receiving Party must return all Protected Material to the Producing Party or
24   destroy such material. As used in this subdivision, “all Protected Material” includes
25   all copies, abstracts, compilations, summaries, and any other format reproducing or
26   capturing any of the Protected Material. Whether the Protected Material is returned or
27   destroyed, the Receiving Party must submit a written certification to the Producing
28                                           14
                                STIPULATED PROTECTIVE ORDER
 1   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 2   deadline that (1) identifies (by category, where appropriate) all the Protected Material
 3   that was returned or destroyed and (2) affirms that the Receiving Party has not
 4   retained any copies, abstracts, compilations, summaries or any other format
 5   reproducing or capturing any of the Protected Material. Notwithstanding this
 6   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 7   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and
 9   expert work product, even if such materials contain Protected Material. Any such
10   archival copies that contain or constitute Protected Material remain subject to this
11   Protective Order as set forth in Section 4 (DURATION).
12

13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15   DATED: October 21, 2019                      /s/ Beth Gunn
                                               Attorneys for Plaintiffs
16

17

18   DATED: October 21, 2019                      /s/ Sonia A. Vucetic
                                               Attorneys for Defendant
19

20

21

22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24   DATED: 10/22/2019                         __________________________
                                               United States District Judge
25

26

27

28                                         15
                              STIPULATED PROTECTIVE ORDER
                                   1                                          EXHIBIT A
                                   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                   3   I, ___________________________ [print or type full name], of _________________
                                   4   [print or type full address], declare under penalty of perjury that I have read in its
                                   5   entirety and understand the Stipulated Protective Order that was issued by the United
                                   6   States District Court for the Northern District of California on [date] in the case of
                                   7   ___________ [insert formal name of the case and the number and initials
                                   8   assigned to it by the court]. I agree to comply with and to be bound by all the terms
                                   9   of this Stipulated Protective Order and I understand and acknowledge that failure to so
                                  10   comply could expose me to sanctions and punishment in the nature of contempt. I
                                  11   solemnly promise that I will not disclose in any manner any information or item that is
                                  12   subject to this Stipulated Protective Order to any person or entity except in strict
Northern District of California
 United States District Court




                                  13   compliance with the provisions of this Order.
                                  14   I further agree to submit to the jurisdiction of the United States District Court for the
                                  15   Northern District of California for the purpose of enforcing the terms of this
                                  16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                  17   termination of this action.
                                  18   I hereby appoint ______________________[print or type full name] of
                                  19   __________________________________ [print or type full address and telephone
                                  20   number] as my California agent for service of process in connection with this action or
                                  21   any proceedings related to enforcement of this Stipulated Protective Order.
                                  22

                                  23

                                  24   Date                                           City and State where sworn and signed
                                  25

                                  26

                                  27   Printed Name                                   Signature
                                  28                                        16
                                                          STIPULATED PROTECTIVE ORDER
